Case 1:19-mj-00649-SMG Document1 Filed 07/17/19 Page 1 of 4 PagelD #: 1

ABV
F# 2019R00780

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wenn eee ee ee eee eee ee eee ee 4
UNITED STATES OF AMERICA
- against -
RAMEIK GARRIS,
Defendant.
ween eee eee eee --ee XK

EASTERN DISTRICT OF NEW YORK, SS:

19m 649

 

AFFIDAVIT AND COMPLAINT IN
SUPPORT OF AN APPLICATION
FOR AN ARREST WARRANT

(18 U.S.C. § 2113(b))

Michael O. Gildea, being duly sworn, deposes and states that he is a Detective

with the New York City Police Department, duly appointed according to law and acting as

such.

On or about and between May 21, 2019, and May 22, 2019, within the Eastern

District of New York and elsewhere, the defendant RAMEIK GARRIS did, with intent to

steal or purloin, take money exceeding $1,000 belonging to, or in the care, custody, control,

management, or possession of a bank, to wit, TD Bank located at 4101 Queens Boulevard,

Sunnyside, New York.

(Title 18, United States Code, Section 2113(b))
Case 1:19-mj-00649-SMG Document1 Filed 07/17/19 Page 2 of 4 PagelD #: 2

The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Detective with the New York City Police Department (“NYPD”)
and have been involved in the investigation of numerous cases involving bank robberies,
burglaries, thefts and other related crimes. For the past four years, I have been assigned to
the Violent Crimes and Joint Bank Robberies Task Force. J am familiar with the facts and
circumstances set forth below from my participation in the investigation; my review of the
investigative file, including the defendant’s criminal history record; and from reports of other
law enforcement officers involved in the investigation.

2. The defendant RAMEIK GARRIS is employed by Garda World, a
money courier that maintains and services automated teller machines (“ATMs”).
Specifically, Garda World services TD Bank ATMs, including ATMs located at 4101
Queens Boulevard, Sunnyside, New York (the “Sunnyside TD Bank”). As part of his
duties, GARRIS services the Sunnyside TD Bank ATMs, including filling the ATMs with
cash, removing deposited checks and cash, removing jams, and emptying the diversion bins.

3. The ATM diversion bins collect cash that is automatically diverted due
to errors during transactions. The ATM tracks how much money is collected in the
diversion bin. As part of his duties, the defendant GARRIS was required to take any cash
collected in the diversion bin, place it in a secure deposit bag, and bring it back to Garda

World, where it would be credited to TD Bank.

 

Because the purpose of this Complaint is to set forth only those facts necessary

to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
Case 1:19-mj-00649-SMG Document1 Filed 07/17/19 Page 3 of 4 PagelD #: 3

4. At the Sunnyside TD Bank, there are 3 ATMs inside of the bank.

5. On May 21, 2019, from approximately 8:32 to 8:38 p.m, surveillance
cameras captured digital video recordings of the defendant GARRIS servicing one of the
Sunnyside TD Bank ATMs. While servicing this Sunnyside ATM (hereinafter “ATM 1”),
GARRIS opened ATM 1, exposing the inside of the machine. Surveillance video recordings
show that a folded wad of cash was concealed and stored in ATM 1’s internal area, not
visible to the public but viewable and accessible only when the ATM was opened. The cash
was concealed and stored in an area containing wiring, machinery and a computer keyboard
and not designed for the storage of cash.

6. Surveillance cameras show that the cash was within the defendant
GARRIS’ unobstructed field of vision as he serviced ATM 1. For at least six minutes and
thirty seconds, GARRIS worked in the internal area of ATM 1 where the cash was stored and
concealed.

7. Nonetheless, the defendant GARRIS did not take the cash at that time.
Instead, GARRIS left the cash in the internal area where it was not visible once the ATM
was closed, closed the ATM and left the bank.

8. On May 22, 2019, at or about 3:35:02 a.m., surveillance cameras
captured digital video recordings of an individual entering the Sunnyside TD Bank. The
individual was wearing a hooded jacket and gloves, and attempting to obscure his identity.

9. The individual proceeded directly to ATM 1 and opened ATM 1 using
a Garda World physical key and electronic code. After opening ATM 1, the individual
reached straight to where the cash was concealed, took the concealed cash, closed the ATM

and departed the Sunnyside TD Bank. The individual departed the Sunnyside TD Bank at
Case 1:19-mj-00649-SMG Document1 Filed 07/17/19 Page 4 of 4 PagelD #: 4

approximately 3:36:03 a.m. The entire process took approximately 1 minute. The
individual did not take any other cash stored in ATM 1 and did not open any other ATMs.

10. At or about 4:02 a.m. on May 22, 2019, a vehicle registered to the
defendant GARRIS crossed the Verrazano Bridge from Brooklyn to Staten Island, where
GARRIS resides. The approximate 26 minute time difference is consistent with travel from
the Sunnyside TD Bank to the Verrazano Bridge at that time of night.

11. ATM 1’s computer ledger showed that $1,180.00 should have been
collected in the machine’s diversion bin on May 21, 2019, when GARRIS serviced the
machine, and on the morning of May 22, 2019. On May 22, 2019, at or about 2:41 p.m., TD
Bank personnel inspected ATM 1 and found that the diversion bin was empty and missing
$1,180.

WHEREFORE, your deponent respectfully requests that the defendant

RAMEIK GARRIS be dealt with _ U0 a,

Michael O. Gildex—
Sworn to before me this
17th day of July, 2019

Detective, New York City Police Department
THE HONORABLE STEVEN M. GOLD \

UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
